Citation Nr: 0112191	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  96-22 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disorder, including as due to an undiagnosed illness in a 
Persian Gulf veteran.

2.  Entitlement to service connection for a bilateral knee 
disorder, including as due to an undiagnosed illness in a 
Persian Gulf veteran.  

3.  Entitlement to service connection for conjunctivitis 
claimed as blurred vision, including as due to an undiagnosed 
illness in a Persian Gulf veteran.  

4.  Entitlement to service connection for a skin 
rash/blisters, including as due to an undiagnosed illness in 
a Persian Gulf veteran.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
June 1977, and again from November 1990 to August 1991.  He 
has been awarded the Southwest Asia Service Medal, the Kuwait 
Liberation Medal, and the record indicates that the veteran 
participated in Operation Desert Shield/Desert Storm from 
January 1991 to July 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Houston, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).  

In November 1995 the RO denied claims for service connection 
for blurred vision, a respiratory condition, joint pains, 
muscle spasm, headache, and skin rash/blisters, including as 
due to an undiagnosed illness in a Persian Gulf veteran.  The 
veteran filed a Notice of Disagreement in December 1995.  The 
RO issued a Statement of the Case in March 1996.  The veteran 
filed a Substantive Appeal in May 1996.  

In July 1997 the RO confirmed and continued the denial of 
service connection for blurred vision, joint pains 
(polyarthralgia of the knees, ankle and spine), and muscle 
spasm, including as due to an undiagnosed illness.  The RO 
also denied service connection for bilateral hearing loss and 
gastroesophageal reflux with hiatal hernia.  


The RO granted service connection for a respiratory condition 
and headaches as due to an undiagnosed illness.  

In September 1998 the RO confirmed and continued the denial 
of service connection for a skin condition as due to an 
undiagnosed illness.  The RO also denied service connection 
for adjustment disorder with mixed emotional features.  

In an April 1999 Supplemental Statement of the Case the RO 
listed the issues as service connection for a thoracic spine 
disorder and bilateral chondromalacia patella (claimed as 
joint pain and muscle spasm due to undiagnosed illness), 
conjunctivitis (claimed as blurred vision due to undiagnosed 
illness), and poison oak (claimed as skin rash and blisters 
due to undiagnosed illness).  

In January 2000 the RO granted service connection for 
hemorrhoids.  The RO denied service connection a kidney 
condition, burning sperm and elevated liver function tests, 
including as due to undiagnosed illness.  

In May 2000 the RO denied service connection for rash, 
swollen joints and fingers, backache, fatigue stress, 
apprehension, burning on ejaculation and urination, and a 
swollen liver, including as due to undiagnosed illness.  

In October 2000 the veteran submitted a claim for service 
connection for post-traumatic stress disorder (PTSD).  In 
November 2000 the RO denied service connection for neck pain 
as secondary to the veteran's service-connected right 
shoulder disorder.  The RO deferred consideration of the 
issue of service connection for PTSD.  This is referred to 
the RO.  

At the personal hearing the representative clarified that the 
issues remaining on appeal were best characterized as those 
listed on the title page of this decision.  Transcript, p. 2 
(Feb. 2001).  


REMAND

In December 2000 the RO obtained VA outpatient treatment 
records, which are dated from September 2000 to November 
2000.  These records show examination mainly for the 
veteran's right shoulder disability, but they also show 
examination of the spine and the extremities.  These records 
were not initially considered by the RO and the veteran has 
not waived initial RO consideration of this evidence.  
38 C.F.R. § 20.1304(c) (2000).  

The post-service medical evidence has been inconsistent 
regarding whether the veteran's claimed disabilities are due 
to a diagnosed or undiagnosed illness, and whether such 
disabilities are due to an incident or event of active 
service.  At the personal hearing, the veteran's 
representative argued that the case should be remanded to the 
RO for further medical development.  Tr., p. 4.  

The veteran testified that he had a low back problems prior 
to the time he re-entered active service in November 1990, 
but his back problems were permanently aggravated due to the 
rigors of military service while stationed in the Persian 
Gulf.  Tr., pp. 9-13.  

During a VA orthopedic examination in June 1992, the veteran 
stated that he had been evaluated and treated for low back 
problems at the Audie Murphy VA Medical Center (MC).  These 
records have not been obtained.  During VA outpatient 
examination in March 1993, the assessment was thoracolumbar 
pain of unclear etiology, which was reported as possible 
facet dysfunction versus less likely herniated disc.  
Electromyography (EMG) conducted the following day showed no 
evidence of membrane instability at the bilateral T7-L2 bony 
level paraspinal muscles or evidence of an acute radicular 
lesion.  The examiner recommended follow-up testing but it is 
unclear whether this was conducted.  An October 1994 VA x-ray 
examination of the thoracic spine revealed degenerative 
changes with osteophyte formation and disc space narrowing.  
A December 1995 VA x-ray examination of the thoracic spine 
revealed minimal flowing ossification in front of the mid-
thoracic spine consistent with diffuse idiopathic skeletal 
hyperostosis (DISH).  During VA outpatient examinations in 
February and July 1996, the diagnosis was symptomatic DISH.  
The representative contends that the examiner related the 
diagnosis to active service; however, this is not shown.  The 
veteran underwent a VA examination in May 1998.  The 
diagnosis was undiagnosed illness characterized by joint 
aches affecting the thoracic spine.  On VA joints examination 
in December 1998, the diagnosis was DISH with moderate 
symptomatology.  In January 1999, the assessment was 
arthralgia.  In January 2000, the diagnosis was degenerative 
back disease.  

The veteran testified that he did not experience knee 
problems prior to service in the Persian Gulf but he 
immediately experienced knee problems after returning from 
Southwest Asia.  Tr., pp. 16-17.  

During VA orthopedic examination in October 1994, physical 
examination and an x-ray examination of the knees was normal.  
The assessment was bilateral knee discomfort of undetermined 
etiology.  A December 1995 x-ray examination of the knees 
showed no gross abnormalities.  During VA examination in July 
1998, the diagnosis was undiagnosed illness characterized by 
joint aches affecting the knees.  On VA joints examination in 
December 1998, the diagnosis was bilateral chondromalacia 
patella, characterized as mild-to-moderate.  During VA 
outpatient treatment In February 2000, the diagnosis was 
chondromalacia patella of the right knee.  In April 2000, the 
examiner determined that the chondromalacia patella of the 
right knee was resolving.  

The veteran testified that his unit was exposed to chemicals 
during his tour of duty in the Persian Gulf.  Tr., p. 14.  He 
submitted a letter from the Department of Defense, which 
states that when rockets were destroyed in the area at 
Khamisiyah on March 10, 1991, the nerve gas agents sarin and 
cyclosarin may have been released into the air.  He testified 
that he experienced tearing of his eyes followed by a burning 
sensation.  Tr., pp. 14-15.  

During VA outpatient treatment in September 1994 for skin 
disease, the examiner noted a three week old, healing corneal 
abrasion of the left eye.  Two days later, the veteran's 
corrected visual acuity was 20/20, bilaterally, and the 
veteran had no visual complaints.  The examiner noted a 
finding of slightly elevated intraocular pressure and an 
impression of intraocular hypertension.  Examination several 
days later revealed a diagnosis of ocular hypertension.  
During a VA visual examination in October 1994, the veteran 
stated that he had occasional blurring of his vision, which 
he cleared by rubbing his eyes.  Examination was normal 
except for a decrease tear film in both eyes with trash in 
the precorneal film and some looseness in the bulbar 
conjunctiva.  The diagnosis was mild, chronic conjunctivitis 
with dryness in both eyes.  During a VA visual examination in 
May 1998, the veteran complained of a burning sensation in 
his eyes, excessive tearing and blurred vision.  The examiner 
noted a prior history of dry eye syndrome, for which the 
veteran was treated with artificial tears.  Examination was 
normal except for slit lamp testing of the cornea, which 
revealed keratitis, bilaterally.  The diagnosis was dry eye 
syndrome secondary to keratitis and photophobia.  

The veteran testified that he first experienced a skin rash 
one month after returning from the Persian Gulf and he was 
told at the VA hospital that it was poison oak.  Tr., p. 5.  
He testified that although the VA medical records are 
negative for treatment for the skin rash and indicate that 
his skin rash had completely resolved, he treats his 
recurrent rash with over-the-counter topical medication on a 
daily basis.  Tr., pp. 6-8.  The veteran has submitted lay 
statements from his spouse and others that have observed the 
veteran with ongoing skin rash.  He argues that his recurrent 
skin rash is the result of exposure to chemicals while in 
service in the Persian Gulf.  

During VA examination in June 1992, physical examination 
disclosed a brownish rash in the axillae, bilaterally.  The 
diagnosis was tinea corporis.  During a VA examination in 
October 1994, the veteran reported developing a skin rash 
involving his chest, back and arms while serving in the 
Persian Gulf.  He reported developing a severe skin rash on 
his face, which the VA determined to be poison oak.  The 
diagnosis was recurrent blisters on the body with skin rash.  
The examiner stated that slow improvement was occurring with 
slow disappearance of these lesions.  The VA outpatient 
records show that in September 1994 the veteran was seen for 
blisters and swelling to the left eye and face.  He also 
reported breaking out all over his body since the Gulf War.  
The assessment was questionable impetigo and poison oak and 
cellulitis of the soft tissue around the left eye, for which 
he was prescribed medication.  Two days later, the examiner 
noted that the rash was of questionable etiology but much 
improved.  The assessment was resolving poison sumac.  During 
a VA skin diseases examination in May 1998, the veteran 
stated that he had prior skin rash episodes in 1993 and 1995.  
He stated that he was diagnosed with poison oak in 1995 but 
this resolved with Hydrocortisone cream and this was the last 
time he had the skin rash.  The diagnosis was no skin 
eruption on examination.  

The representative contends that the veteran did not allege 
that the disabilities involving the thoracic spine, the 
knees, the eyes and the skin were undiagnosed illnesses that 
were incurred as a result of his service in the Persian Gulf.  
The representative argues that the veteran should be afforded 
additional assistance in substantiating his claims for 
service connection on a presumptive basis as well as a direct 
basis.  The United States Court of Appeals for the Federal 
Circuit held in Schroeder v. West, that the VA's duty to 
assist attaches to the investigation of all possible causes 
of a current disability.  Schroeder, 212 F.3d 1265 (Fed. Cir. 
2000).  

The Board is of the opinion that VA examinations that more 
thoroughly address the guidelines set forth for conducting an 
examination with respect to a claimed undiagnosed illness 
should be conducted.  See VA Information Letter 10-98-010.  

There are specific guidelines used by the RO for conducting 
examinations pertaining to claims based on an undiagnosed 
illness in Persian Gulf veterans.  When an undiagnosed 
illness is claimed, a thorough medical examination report is 
essential to rule out known diagnoses and to provide, where 
possible, an accurate picture of disability for rating 
purposes.  Specialist examinations will be ordered as 
appropriate (e.g. pulmonary function studies when breathing 
problems are claimed; neurological evaluation for headaches; 
psychiatric/neuropsychiatric examinations for memory loss or 
fatigue).  M21-1, Part III, para. 5.17(e).  

More specifically, these guidelines initially require that a 
comprehensive general medical examination be conducted that 
determines all diagnosed conditions and states which 
symptoms, abnormal physical findings, and abnormal laboratory 
test results are associated with each.  See VA Information 
Letter 10-98-010, Attachment A.  

If all symptoms, abnormal physical findings, and abnormal 
laboratory test results are associated with a diagnosed 
condition, additional specialist examinations for diagnostic 
purposes are not needed.  Symptom-based "diagnoses" such as 
(but not limited to) myalgia, arthralgia, headache, and 
diarrhea, are not considered as diagnosed conditions for 
compensation purposes.  Id.  

However, if there are symptoms, abnormal physical findings, 
or abnormal laboratory test results that have not been 
determined to be part of a known clinical diagnosis, further 
specialist examinations will be required to address these 
findings.  Id.  

The specialist is required to determine which of these 
symptoms, if any, can be attributed to a known clinical 
diagnosis and which, if any, cannot be attributed to any 
known clinical diagnosis.  See Id.  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  

The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination 
so that the evaluation of the claimed disability will be a 
fully informed one.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to service 
connection for a thoracic spine disorder, 
bilateral knee disorder, conjunctivitis 
claimed as blurred vision, and skin 
rash/blisters, including as due to an 
undiagnosed illness in a Persian Gulf 
veteran.  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
orthopedic, ophthalmology, and 
dermatology examinations.  

The claims file, a separate copy of this 
remand, and a copy of the VA Information 
Letter 10-98-010 containing the 
Guidelines for Persian Gulf War 
disability examinations should be made 
available to and reviewed by each 
examiner prior and pursuant to conduction 
and completion of the examinations and 
the examination reports must be annotated 
in this regard. 


The purpose of the examinations is to 
determine whether the veteran has signs 
or symptoms pertaining to each claim of 
service connection, as listed in 
38 C.F.R. § 3.317(b), and if so, whether 
such symptom(s) is/are due to an 
undiagnosed illness or a known diagnosis.  

Any indicated tests or laboratory studies 
should be performed.  

The examiners are requested to perform 
the following:

(a) Thoroughly review the claims file, 
including the service medical records;

(b) Address all conditions and symptoms 
specified on the examination requests; 
and

(c) Note any other symptoms reported by 
the veteran as being associated with 
an undiagnosed illness that are 
present in the record for each claimed 
disorder.  

(d) The examiners should state which 
symptoms or abnormal findings (if any 
of these are in fact found) are 
associated with each "known clinical 
diagnosis" and the etiology of each 
diagnosis (that is, the degree of 
probability that each disorder found 
is causally related to military 
service);

(e) The examiners should list any 
symptoms or abnormal findings that 
have not been determined to be part of 
any known clinical diagnosis.  

Any opinions must be accompanied by a 
complete rationale.  

See VA Information Letter 10-98-010.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with.  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of service connection for a 
thoracic spine disorder, bilateral knee 
disorder, conjunctivitis claimed as 
blurred vision, and skin rash/blisters, 
including as due to an undiagnosed 
illness in a Persian Gulf veteran.  All 
pertinent criteria should be provided in 
the supplemental statement of the case, 
if applicable.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the veteran's claims.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



 



